Case: 1:19-cr-OOO70-.]RA Doc #: 1 Filed: 02/06/19 1 of 10. Page|D #: 1

 

   

 

IN THE UNITED sTATEs DISTRICT CoURT § §§ §§ §§
FoR THE NORTHERN DlsTRICT oF oHIo “ `“ ' '
EAsTERN DlyisIoN § ‘ '
UNITED srATEs oF AMERICA, ) IN D l c T M E N'*T“ 7
)
Pi ' t'ff - § §§§ §§§ §§
am 1 ’ § §§§§§ §§ §§g§ § §§§§§§§~§§§f§§§§.
v. ) CAsE No
) §§ ' (§§§ §:§ § § §§
ALLYN D. BELL, ) Sections 3 1, 472 and 2
RoBERT D. PETERS, )
ToRl T. sMiTH, )
Defendants.
CoUNT 1

(Conspiracy to Pass or Utter Counterfeit Obligations or Securities, 18 U.S.C. § 472, in violation
of18 U.S.C. § 371)

The Grand Jury charges:

l. From in or around April 6, 2017 and continuing through in or around
April 29, 2018, in the Northern District of Ohio, Eastern Division and elsewhere, Defendants
ALLYN D. BELL, ROBERT D. PETERS, and TORI T. SMITH, did knowingly and
intentionally combine, conspire, confederate, and agree together and With each other to commit
one or more offenses against the United States of America, toWit: pass to employees at various
commercial establishments, falsely made, forged, and counterfeited obligations of the United
States, that is, Federal Reserve Notes in denominations listed beloW, bearing the serial numbers
listed beloW, Which they then knew to be falsely made, forged, and counterfeited, in Violation of
Title 18, United States Code, Section 472, all in yiolation of Title 18 United States Code,

Section 371.

 

 

Case: 1:19-cr-OOO70-.]RA Doc #: 1 Filed: 02/06/19 2 of lO. Page|D #: 2

Obiects of the Conspiracy
2. l The object of the conspiracy Was to enrich Defendants by purchasing items from
yarious commercial establishments using falsely made, forged, and counterfeited obligations of
the United States, in Violation of Title 18 United States Code, Section 472.
l\/lanner and l\/leans of the Conspiracy
3. To attain the object of the conspiracy, Defendants employed the following manner
and means:

a. lt Was part of the conspiracy that Defendants travelled together to cities in
Ghio, Pennsylvania, and l\/lichigan to purchase retail items at Various retail stores using
falsely made, forged, and counterfeited Federal Reserve (“counterfeit notes”) Notes.

b. lt Was further part of the conspiracy that Defendants used counterfeit notes
to purchase high-value items that Were small in size, including but not limited to iPads,
electric toothbrushes, electric razors, teeth~Whitening kits, and Watches.

c. lt Was further part of the conspiracy that Defendants passed counterfeit
notes in the denomination of $lOO.

d. lt Was further part of the conspiracy that the items that they purchased
With counterfeit notes from one retail store location Were returned for cash at another
retail store location, all for the purpose of obtaining non-counterfeit notes.

e. lt Was further part of the conspiracy that at times, Defendants entered the
same retail store together to pass counterfeit notes, and at times, only one Defendant

entered a retail store to pass counterfeit notes.

 

 

l Case: 1:19-cr-OOO70-.]RA Doc #: 1 Filed: 02/06/19 3 of lO. Page|D #: 3

Overt Acts
4. ln furtherance of the conspiracy and to achieve its obj ective, one or more of the
members of the conspiracy committed the following overt acts, among others, in the Northern
District of Ohio and elsewhere, on or about the following dates:
a. On or about April 6, 2017, BELL and PETERS, with the intent to defraud,
- did pass to an employee at Target, located at 200 Butler Commons, Butler, PA 16001,
falsely made, forged, and counterfeited obligations of the United States, that is, Federal
Reserve Notes in the denomination of $ l 00, which they then knew to be falsely inade,
forged, and counterfeited
b. On or about April 6, 2017, BELL, with the intent to defraud, did pass to an
employee at Dick’s Sporting Goods, located at 400 Greenwood Plaza, Butler Commons,
Butler, PA 16001, falsely made, forged, and counterfeited obligations of the United
States, that is, four Federal Reserve Notes in the denomination of $100, Series of 2001,
Serial No. CHl6028386A; Series of 2003A, Serial No. FD08877078A; Series of 2006,
Serial Nos. HB39998703I and HE28080533C, which he then knew to be falsely made,
forged, and counterfeited
c. On or about April 7, 2017, BELL, PETERS, and Sl\/IITH, with the intent
to defraud, did pass to employees at Best Buy, located at 200 l\/lall Circle Dr.,
l\/lonroeville, PA 15 l46, falsely made, forged, and counterfeited obligations of the United
States, that is, twelve Federal Reserve Notes in the denomination of $100, Series of 1996,
Serial No. AC34987011A (2 Notes); Series of 2001, Serial No. CF88591400A (2 Notes)

and CH16028386A; Series of2006, Serial Nos. HB12728801Q (3 Notes), HB39998703L

 

 

Case: 1:19-cr-OOO70-.]RA Doc #: 1 Filed: 02/06/19 4 of 10. Page|D #: 4

HE28080533C, and HL24441032E; and Series of 2006A, Serial No. KD86672986A, v
which they then knew to be falsely made, forged, and counterfeited

d. On or about April 8, 2017, BELL returned for cash the item that he
purchased from Dick’s Sporting Goods on April 6, 2017, to Dick’s Sporting Goods,
located at 7850 Mentor Ave, l\/lentor, OH 44060.

e. On or about April 27, 20l7, PETERS, with the intent to defraud, did pass
to an employee at Sheetz, located at US Route 22 & Route 981, New AleXandria, PA
15670, a falsely made, forged, and counterfeited obligation of the United States, that is,
one Federal Reserve Note in the denomination of $100, Series of l999, Serial No.
BJ10210860A, which he then knew to be falsely made, forged, and counterfeited

f. On or about April 27, 2017, BELL, PETERS, and SMlTH, with the intent
to defraud, did pass to an employee at Wahnart, located at 300 Resort Plaza Dr.,
Blairsville, PA 15717, falsely made, forged, and counterfeited obligations of the United
States, that is, seven F ederal Reserve Notes in the denomination of $100, Series of 11996,
Serial Nos. AB70216705V and AL05209461D; Series of 2001, Serial No.
CK00218412A; Series of 2003A, Serial No. FD08877078A; Series of 2006, Serial No.
HB96674060E; and Series of 2006A, Serial No. KB70902471B (2 Notes), which they
then knew to be falsely made, forged, and counterfeited

g. On or about April 27, 2017, PETERS, with the intent to defraud, did pass
to an employee at Walmart, located at 300 Wal¥l\/lart Dr., Ebensburg, PA 15931, falsely
made, forged, and counterfeited obligations of the United States, that is, four Federal
Reserve Notes in the denomination of $100, Series of 1996, Serial No. AL05209461D;

Series of 2003A, Serial No. FF81515339C and FK13426813B; and Serial of 2006A,

 

Case: 1:19-cr-OOO70-.]RA Doc #: 1 Filed: 02/06/19 5 of 10. Page|D #: 5

Serial No. KB70902471B, which he then knew to be falsely made, forged, and
counterfeited

h. On or about April 27, 2017, BELL, With the intent to defraud did pass to
an employee at GameStop, located at 2740 Old Route 22N, Altoona, PA`16601, falsely
made, forged, and counterfeited obligations of the United States, that is, three Federal
Reserve Notes in the denomination of $100, Series of 1996, Serial Nos. AB70216705V
and AL05209461D; and Series of 2001, Serial No. CK00218412A, which he then knew
to be falsely made, forged, and counterfeited

i. ' On or about April 27, 2017, SMITH, with the intent to defraud did pass to
an employee at T.l. MaXX, located at 2700 Old Route 220, Altoona, PA 16601, a falsely
made, forged and counterfeited obligation of the United States, that is, one Federal
Reserve Note in the denomination of $100, Series of 2003A, Serial No. FD08877078A,
which he then knew to be falsely made, forged and counterfeited

j. On or about April 27, 2017, BELL, PETERS and SMITH, vvith the intent
to defraud did pass to an employee at Target, located at 153 Sierra Dr., Sierra N. Plaza,
Altoona, PA 16601, falsely made, forged, and counterfeited obligations of the |United
States, that is, four Federal Reserve Notes in the denomination of $100, Series of 1996,
Serial Nos. AB70216705V and AL05209461D; Series of 1999, Serial No. BJ10210860A;
and Series of 2001, Serial No. CH16028386A, which they then knew to be falsely made,.
forged, and counterfeited

k. On or about April 27, 2017, PETERS, with the intent to defraud did pass
to an employee at Kohl’s, located at 275A Colonnade Blvd., State College, PA 16603,

falsely made, forged and counterfeited obligations of the United States, that is, seven

 

Case: 1:19-cr-OOO70-.]RA Doc #: 1 Filed: 02/06/19 6 of 10. Page|D #: 6

F ederal Reserve Notes in the denomination of 3100, Series of 1996, Serial No.
AB70216705V, Series of 2001, Serial No. CK00218412A (2 Notes); Series of 2003A,
Serial Nos. FB58599384B (2 Notes) and FK13426813B; and Series of 2006, Serial No.
HB96674060E, which he then knew to be falsely made, forged and counterfeited
Specifically, PETERS used the counterfeit notes to purchase two Citizen watches in two
separate transactions

l. On or about April 28, 2017, the sales receipt for the April 27, 2017
purchase that PETERS made at Kohl’s, located in State College, PA, was used to
complete a cash return at the Kohl’s located at 8100 l\/lacedonia Cornmons Blvd.,
l\/lacedonia, OH, 4405 6 in the amount of approximately $409.96. The return was for one
of the Citizen watches that PETERS purchased

m. On or about April 28, 2017, the sales receipt for the April 27, 2017
purchase that PETERS made at T.l. l\/laXX, located in Novi, Ml, was used to complete a
cash return at the TJ l\/laXX located at 330 Howe, Avenue, Cuyahoga Falls, OH. ~

n. On or about July 13, 2017, BELL and SMITH, with the intent to defraud
did pass to an employee at Target, located at 550 Grandview Crossing, Gibsonia, PA
15044, falsely made, forged and counterfeited obligations of the United States, that is,
Federal Reserve Notes in the denomination of $100, which they then knew to be falsely
made, forged and counterfeited

o. On or about July 13, 2017, BELL, with the intent to defraud did pass to
an employee at Dick’s. Sporting Goods, located at 830 Providence Blvd., Pittsburgh, PA,
falsely made, forged and counterfeited obligations of the United States, that is, five

Federal Reserve Notes in the denomination of $100, Series of 2006, Serial No.

 

Case: 1:19-cr-OOO70-.]RA Doc #: 1 Filed: 02/06/19 7 of 10. Page|D #: 7

HB34456084I; Series of 1996, Serial Nos. HB40401622P., HL04666526F and
AB42978159A; and Series of 1999, Serial No. BB98406232A, which he then knew to be
falsely made, forged and counterfeited

p. On or about July 13, 2017, BELL and SMITH, with the intent to defraud
did pass to an employee at Old Navy, located at 8900 Covenant Ave., Grandview
Crossing, Pittsburgh, PA 15237, falsely made, forged and counterfeited obligations of
the United States, that is, two Federal Reserve Notes in the denomination of $100, Series
of 2001 , Serial No. CBl 15813121*`; and Series of 1996, Serial No. HB40401622P, which
they then knew to be falsely made, forged and counterfeited

q. On or about July 13, 2017, BELL, with the intent to defraud did pass to
an employee at Target, located at 4801 McKnight Rd, Pittsburgh, PA 15237, falsely
made, forged and counterfeited obligations of the United States, that is, five Federal
Reserve Notes in the denomination of $100, Series of 1996, Serial Nos. AB42978159A,
' HB40401622P and HL04666326F; and Series of 1999 Serial No. BB98406232A; and
Series of 2006, Serial Nos. HB34456084I; which they then knew to be falsely made,
forged and counterfeited

r. On or about July 13, 2017, Sl\/llTH, with the intent to defraud did pass to
an employee at HomeGoods, located at 2715 l\/larket St., Fairlawn, OH 44333, falsely
made, forged and counterfeited obligations of the United States, that is, two F ederal
Reserve Notes in the denomination of $100, which he then knew to be falsely made,

forged and counterfeited

 

 

Case: 1:19-cr-OOO70-.]RA Doc #: 1 Filed: 02/06/19, 8 of 10. Page|D #: 8

s. On or about July 14, 2017, the sales receipt for the luly 13, 2017 purchase
that SMITH made at HomeGoods, located in Fairlawn, Ohio, was used to complete a
cash return at the same HomeGoods location in the amount of approximately $64.03.

t. On or about Ju1y14, 2017, the sales receipt for the July 13, 2017 purchase
that BELL made at Dick’s Sporting Goods, located in Pittsburgh, PA, was used to
complete a cash return at the same Dick’s Sporting Goods location in the amount of
approximately $460.08.

u. On or about July 25 , 2017, Sl\/llTH, with the intent to defraud did pass to
an employee at Target, located at 153 Sierra Dr., Altoona, PA 16601, falsely made,
forged and counterfeited obligations of the United States, that is, four Federal Reserve
Notes in the denomination of $100, Series of 2001, Serial No. CB11581312F; Series of
2006, Serial No. HB344560841; and Series of 1996, Serial No. HB40401622P (2 Notes),
which he then knew to be falsely made, forged and counterfeited Specifically, PETERS
used the counterfeit notes to purchase an Apple watch in the_ amount of approximately
$349.79.

v. On or about July 26, 2017, SMITH used the sales receipt for the luly 25,
2017 purchase that BELL made at Target, located in Altoona, PA, to complete a cash
return at the Target located at 449 Howe Ave, Cuyaho ga Falls, OH 44221, in the amount
of approximately $349.79. Sl\/llTH returned the Apple watch that PETERS purchased

w. On or about August 30, 2017, BELL and SMITH, with the intent to l
defraud did pass to an employee at Walmart, located at 1 Hilltop Plaza, Kittanning, PA
16201, falsely made, forged and counterfeited obligations of the United States, that is,

eight Federal Reserve Notes in the denomination of $100, Series of 1996, Serial Nos.

 

 

Case: 1:19-cr-OOO70-.]RA Doc #: 1 Filed: 02/06/19 9 of 10. Page|D #: 9

AB34684217W, AB82855295R, and AB84257314C (2 Notes); Series of 1999, Serial No.
B169785422A (2 Notes); and Series of 2006A, Serial No. KB73219531N (2 Notes),
which they then knew to be falsely made, forged and counterfeited

x. ` On or about August 30, 2017, Sl\/llTH, with the intent to defraud did pass
to an employee at Walmart, located at 3100 Oakland Ave., lndiana, PA 15701, falsely
made, forged and counterfeited obligations of the United States', that is, three Federal
Reserve Notes in the denomination of $100, Series of 1996, Serial Nos. AB34684217W
and AB82855295R; and Series of 1999, Serial No. Bl69785422A, which he then knew to
be falsely made, forged and counterfeited

y. On or about August 30, 2017, SMITH, with the intent to defraud did pass
to an employee at Dick’s Sporting Goods, located at Hempfield Point, Rural Route 17,
Greensburg, PA 15 601, falsely made, forged and counterfeited obligations of the United
States, that is, two Federal Reserve Notes in the denomination of $100, Series of 1996, 7
Serial No. AB84257314C; and Series of 2006, Serial No. HK10145785B, which he then
knew to be falsely made, forged and counterfeited SMITH purchased products in the
approximate amount of $211.98.

z. On or about September 1, 2017, the sales receipt for the August 30, 2017
purchase that SMlTH made at Dick’s Sporting Goods, located in Greensburg, PA was
used to complete a cash return at the Dick’s Sporting Goods located at 5500
Buckeystown Pike, Suite 900, Fredericl<, l\/lD 21703, in the approximate amount of
$21 1 .98.

aa. On or about September 14, 2017, BELL, with the intent to defraud did

pass to an employee at Walmart, located at 20 lndustrial Drive, Dubois, PA 15801,

 

CaSe: 1219-CI’-OOO70-.]RA DOC #Z l Filed: 02/06/19 10 Of lO. Page|D #Z 10

falsely made, forged and counterfeited obligations of the United States, that is, three

Federal Reserve Notes in the denomination of $100, Series of 2001, Serial No.

CK50852628A; and Series of 2006, Serial No. HK67805235B (2 Notes), which he then

knew to be falsely made, forged and counterfeited

COUNT 2
(Passing or Uttering Counterfeit Obligations or Securities,
in violation of 18 U.S.C. § 472 and 2)
The Grand lury further charges:

On or about July 13, 2017, in the Northern District of Ohio, Eastern Division, and
elsewhere, Defendant TORI T. SMITH, with the intent to defraud did pass to an employee at
HomeGoods, located at 2715 l\/larket St., Fairlawn, OH 44333, falsely made, forged and
counterfeited obligations of the United States, that is, two Federal Reserve Notes in the
denomination of $100, which he then knew to be falsely made, forged and counterfeited in

violation of Title 18, United States Code, Sections 472 and 2.

A TRUE BlLL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Governrnent

Act of 2002.

10

